                      Case 7:21-cr-00153-PMH Document 31 Filed 03/31/21 Page 1 of 2

This proceeding was conducted by reliable
video or telephone conferencing technology
                                          UNITED STATES DISTRICT COURT
_______________________                  SOUTHERN DISTRICT OF NEW YORK
Philip M. Halpern
United States -----------------------------------------------------------------x
              District Judge
               UNITED STATES OF AMERICA,
Dated: White Plains, New York                                                       7:21CR153 (PMH)
       March 31, 2021

                       -v-


               DUMAR KINDLE,                                                        Consent to Proceed by
                                                                                    Video or Teleconference
                                                   Defendant.
               ----------------------------------------------------------------x


                       The defendant, DUMAR KINDLE, having been informed by undersigned counsel

               of her right to be physically present in Court for the matter identified below, hereby

               voluntarily consents to participate in the following proceedings via

               __X__ videoconferencing or __X__ teleconferencing:

                                  X Initial Appearance Before a Judicial Officer
                                _____

                                __X__ Arraignment on Indictment

                                _____ Bail/Detention Hearing

                                __X__ Status Conference before District Judge




               _Dumar Kindle by Bruce Koffsky__                              _/s/ Bruce D. Koffsky_____
               Defendant’s Signature                                         Defendant’s Counsel’s Signature
               (Judicial Officer may obtain verbal
               Consent on the Record and Sign for
               Defendant)


               __Dumar Kindle___                                             _Bruce D. Koffsky______
               Print Defendant’s Name                                        Print Counsel’s Name




                                                                   1
      Case 7:21-cr-00153-PMH Document 31 Filed 03/31/21 Page 2 of 2




                                    CERTIFICATION



       THIS IS TO CERTIFY that on March 16, 2021, a copy of the foregoing was filed

electronically [and served by mail on anyone unable to accept electronic filing]. Notice of

this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.




                                               __/s/ Bruce D. Koffsky_____
                                                        Bruce D. Koffsky




                                              2
